
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6726
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 2, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To prevent the 2013 pay adjustment for
		  Members of Congress and persons holding other offices or positions in the
		  Federal Government from being made.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Freeze and Fiscal
			 Responsibility Act.
		2.Elimination of 2013
			 pay adjustment
			(a)In
			 generalSection 147 of the
			 Continuing Appropriations Act, 2011, as amended by section 114(a) of the
			 Continuing Appropriations Resolution, 2013 (Public Law 112–175; 5 U.S.C. 5303
			 note), is amended—
				(1)in subsection
			 (b)(1), by striking the matter after ending on and before
			 shall be made and inserting December 31, 2013,;
			 and
				(2)in subsection (c),
			 by striking the matter after ending on and before no
			 senior executive and inserting December 31,
			 2013,.
				(b)Elimination of
			 delayed adjustmentSection
			 114(b) of the Continuing Appropriations Resolution, 2013 is repealed.
			
	
		
			Passed the House of
			 Representatives January 1, 2013.
			Karen L. Haas,
			Clerk
		
	
